            Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

CAMBRIA COMPANY LLC,                §
                                    §
            Plaintiff,              §
                                    §
     v.                             §
                                    §                  Case No. 20-cv-894
COSENTINO S.A., C & C NORTH         §
AMERICA, INC., STONE SYSTEMS OF     §                  COMPLAINT FOR PATENT
CENTRAL TEXAS, LLC, STONE           §                  INFRINGEMENT
SYSTEMS OF HOUSTON, LLC, STONE      §
SYSTEMS OF NEW MEXICO, LLC,         §
STONE-MADE PRODUCTS, INC., STONE §
SUPPLIERS, INC., and QUARTZ SURFACE §
SUPPLIES, INC.,                     §
                                    §
            Defendants.             §



       Plaintiff, Cambria Company LLC, alleges as follows for its claim of patent infringement

against Defendants Cosentino S.A., C & C North America, Inc., Stone Systems of Central Texas,

LLC, Stone Systems of Houston, LLC, Stone Systems of New Mexico, LLC, Stone-Made

Products, Inc., Stone Suppliers, Inc., and Quartz Surface Supplies, Inc. (collectively,

“Defendants”):

                                  NATURE OF THE ACTION

       1.       This is a civil action arising under the patent laws of the United States, 35 U.S.C.

§ 1 et seq., including specifically 35 U.S.C. § 271, based on Defendants’ willful infringement of

U.S. Patent No. 10,773,418 (“the ’418 Patent”) by the unauthorized manufacture, use, offer for

sale, sale, and/or importation of Defendants’ infringing products accused herein.




                                                 1
            Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 2 of 13



                                         THE PARTIES

       2.       Plaintiff Cambria Company LLC (“Cambria”) is a limited liability company

organized under the laws of Minnesota and having its principal place of business at 805 Enterprise

Drive East, Suite H, Belle Plaine, Minnesota 56011.

       3.       On information and belief, Defendant Cosentino S.A. (“Cosentino”) is a Spanish

corporation with a principal place of business at Ctra. A334 Baza-Huércal Overa, km 59, Cantoria,

(Almería, Andalusia) Spain, 04850, Registered in the Business Register of Almería, Volume 90,

Section 176, Pages 2270, 4th Entry.

       4.       On information and belief, Defendant C & C North America, Inc. (“Cosentino

North America”) is a Delaware corporation with a principal place of business at 355 Alhambra

Circle, Suite 1000, Coral Gables, Florida 33134, and a physical office space at 13124 Trinity Drive,

Stafford, Texas 77477. Cosentino North America may be served through its registered agent CT

Corporation System, 199 Bryan Street, Suite 900, Dallas, Texas 75201. On information and belief,

Cosentino North America is registered to do business in the State of Texas, and has been since at

least February 23, 2005. On information and belief, Cosentino North America has filed at least

four lawsuits in the State of Texas. See, e.g., C & C N. Am., Inc. v. Prestige Marble, Inc., No. 16-

DCV-229255 (Tex. Dist. Ct. Jan 15, 2016); C & C N. Am., Inc. v. James Sharp, No. 15-DCV-

228382 (Tex. Dist. Ct. Dec. 09, 2015); C & C N. Am., Inc. v. Builders Plus of N. Tex., LLC, No.

15-DCV-222733 (Tex. Dist. Ct. Apr 15, 2015); C & C N. Am. Inc. v. Apogee Reco LLC, No.

201347092 (Tex. Dist. Ct. Aug 12, 2013).

       5.       On information and belief, Defendant Stone Systems of Central Texas, LLC

(“Stone Systems Central Texas”), is a Delaware corporation with a principal place of business at

355 Alhambra Circle, Suite 1000, Coral Gables, Florida 33134, and a physical office space at

                                                 2
            Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 3 of 13




13124 Trinity Drive, Stafford, Texas 77477. Stone Systems Central Texas may be served through

its registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

On information and belief, Stone Systems Central Texas is registered to do business in the State

of Texas, and has been since at least October 24, 2001.

       6.       On information and belief, Defendant Stone Systems of Houston, LLC (“Stone

Systems Houston”), is a Delaware corporation with a principal place of business at 355 Alhambra

Circle, Suite 1000, Coral Gables, Florida 33134. Stone Systems Houston may be served through

its registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

On information and belief, Stone Systems Houston is registered to do business in the State of

Texas, and has been since at least April 16, 2020.

       7.       On information and belief, Defendant Stone Systems of New Mexico, LLC (“Stone

Systems New Mexico”), is a Delaware corporation with a principal place of business at 355

Alhambra Circle, Suite 1000, Coral Gables, Florida 33134, and a physical office space at 13124

Trinity Drive, Stafford, Texas 77477. Stone Systems New Mexico may be served through its

registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. On

information and belief, Stone Systems Houston is registered to do business in the State of Texas,

and has been since at least September 29, 2011.

       8.       On information and belief, Defendant Stone-Made Products, Inc. (“Stone-Made”),

is a Delaware corporation with a principal place of business at 355 Alhambra Circle, Suite 1000,

Coral Gables, Florida 33134, and a physical office space at 203 West Overly Drive, Dallas, Texas,

75065. Stone-Made may be served through its registered agent CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201. On information and belief, Stone-Made is registered

to do business in the State of Texas, and has been since at least June 28, 2019.

                                                  3
            Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 4 of 13




       9.       On information and belief, Defendant Stone Suppliers, Inc. (“Stone Suppliers”), is

a Delaware corporation with a principal place of business at 355 Alhambra Circle, Suite 1000,

Coral Gables, Florida 33134, and a physical office space at 13124 Trinity Drive, Stafford, Texas

77477. Stone Suppliers may be served through its registered agent CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201. On information and belief, Stone Suppliers is

registered to do business in the State of Texas, and has been since at least April 24, 2001.

       10.      On information and belief, Defendant Quartz Surface Supplies, Inc. (“Quartz

Supplies”), is a Delaware corporation with a principal place of business at 355 Alhambra Circle,

Suite 1000, Coral Gables, Florida 33134, and a physical office space at 13124 Trinity Drive,

Stafford, Texas 77477. Quartz Supplies may be served through its registered agent Corporation

Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 7801. On information and belief,

Quartz Supplies is registered to do business in the State of Texas, and has been since at least

January 13, 2003.

       11.      On information and belief, Cosentino North America, Stone Systems Central

Texas, Stone Systems Houston, Stone Systems New Mexico, Stone-Made, Stone Suppliers, and

Quartz Supplies are current direct or indirect subsidiaries of Cosentino.

                                 JURISDICTION AND VENUE

       12.      This Complaint includes claims for patent infringement arising under the patent

laws of the United States, Title 35 of the United States Code. This Court has subject matter

jurisdiction over this action under 28 U.S.C. §§ and 1331 and 1338(a).

       13.      Defendant Cosentino is subject to personal jurisdiction due to its contacts with the

State of Texas, and in particular, with the Western District of Texas. On information and belief,

Cosentino manufactures and ships products including quartz surface products under the brand

                                                 4
          Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 5 of 13




name Silestone to Cosentino North America in the United States, including in this District, for

distribution and sale.

       14.     In addition to importing slabs of Silestone from Spain and selling them to

fabrication companies where countertops are cut to specified geometry and size, Cosentino also

operates its own network of fabrication stores, called Stone Systems. On information and belief,

Cosentino North America distributes Silestone slab products by and through Stone Systems stores,

including in the Western District of Texas.           According to Stone Systems’ website,

http://www.stone-systems.com/, Stone Systems is “the largest network of commonly owned stone

fabrication shops” in North America, and Cosentino supplies approximately 75% of the stone that

is fabricated and installed by Stone Systems each year.

       15.     On information and belief, Cosentino also sells Silestone to independently owned

fabricators     and      kitchen       and   bath     retailers    throughout     Texas.      See

https://www.silestoneusa.com/where-to-buy/.

       16.     Cosentino maintains a website that markets Cosentino products.                 See

https://www.cosentino.com/usa/. Cosentino’s website identifies the following for “Where to buy”

its products: 39 available stores for Austin, Texas; 96 available stores for Dallas, Texas; and 84

available stores for Houston, Texas.

       17.     Defendant Cosentino North America is subject to personal jurisdiction due to its

contacts with the State of Texas, and in particular with the Western District of Texas. On

information and belief, Cosentino North America distributes products including quartz surface

products under the brand name Silestone to Stone Systems. On information and belief, Stone

Systems then distributes these products in the Western District of Texas.



                                                5
          Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 6 of 13




       18.     Defendants Stone Systems Central Texas, Stone Systems Houston, Stone Systems

New Mexico, Stone-Made, Stone Suppliers, and Quartz Supplies (collectively, the “Stone Systems

Defendants”) are subject to personal jurisdiction due to their contacts with the State of Texas, and

in particular with the Western District of Texas. The Stone Systems Defendants regularly transact

business within this District, and have several regular and established business locations in Austin,

Houston, and Dallas.

       19.     On information and belief, Defendant Stone Systems Central Texas operates a

facility at 4101 Smith School Rd. Ste #200 Bld. 2 in Austin, Texas 78744, from which it markets

and distributes products on behalf of Cosentino.

       20.     On information and belief, Defendant Stone Systems Houston operates a facility at

3700 S. Sam Houston Pkwy W, Houston, Texas 77053.

       21.     On information and belief, Defendants operate the facility Cosentino Center Austin

at 1340 Airport Commerce Dr. #100, Austin, Texas 78741, from which they market and distribute

Cosentino products.

       22.     On information and belief, Defendants operate the facility Cosentino Center

Houston at 1315 West Sam Houston Pkwy N #150, Houston, Texas 77043, from which they

market and distribute Cosentino products.

       23.     On information and belief, Defendants operate the facility Cosentino Center Dallas

at 11639 Emerald Suite #400, Dallas, Texas 75229, from which they market and distribute

Cosentino products.

       24.     Each Defendant is further subject to personal jurisdiction in this District because it

has committed one or more acts of patent infringement within this District.



                                                   6
          Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 7 of 13




       25.     Venue is proper in this judicial District pursuant to 28 U.S.C. §§ 1391 and 1400(b)

because each Defendant has committed acts of infringement in this judicial District where the

infringing products can be found, has a regular and established physical place of business in this

judicial District, and/or is a foreign corporation which may be sued in any general judicial district.

                                 FACTUAL BACKGROUND

       26.     Cambria is an industry leader in the design and manufacture of natural quartz

surface products. Cambria’s quartz surface products have a variety of uses in homes and

businesses, including, but not limited to, countertops, floor tiles, vanities, fireplace surrounds, wet

bars, and showers.

       27.     Cambria earned its reputation as a leader in the industry through years of innovation

and a steadfast commitment to high quality in the design and manufacture of its products. Cambria

was the first and only U.S. producer of quartz surface products for many years.

       28.     Quartz surface products have multiple performance benefits over other surface

products. For example, quartz surfaces never have to be sealed, unlike granite, marble and other

surfaces that require regular maintenance.        Quartz surfaces are also scratch resistant and

nonabsorbent, and they resist staining and do not harbor harmful bacteria.

       29.     Cambria led the charge to grow the demand for quartz surface products by investing

millions of dollars in Research and Development, which led to Cambria commercializing quartz

product designs that have revolutionized the market.

       30.     In 2014, Cambria changed the quartz countertop industry when it introduced its

Coastal Collection with Cambria’s new designs Galloway, Ellesmere, Langdon, Seagrove, and

Summerhill. In 2016, Cambria introduced additional new designs in the Coastal Collection:



                                                  7
           Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 8 of 13




Helmsley, Harlech, and Princetown, and in March 2017, Cambria added Beaumont and

Kelvingrove to Cambria’s Coastal Collection.

         31.   Three years after Cambria introduced its Coastal Collection, in February 2017,

Cosentino introduced its “Eternal Collection” under its brand name Silestone.                     See

https://www.cosentino.com/usa/eternal-collection/. According to a Silestone press release, the

“Eternal Collection is the first in Silestone’s offering to have veining and highlights run completely

through the material, including its edges, resulting in an even more natural appearance.” See

https://www.prnewswire.com/news-releases/silestone-releases-eternal-collection-with-n-boost-

technology-300403123.html. At that time, Cosentino’s Silestone Eternal Collection included,

among other designs, Calacatta Gold and Calacatta Classic. In January 2018, Bianco Calacatta

was        added       to      Cosentino’s        Silestone       Eternal       Collection.       See

https://www.cosentino.com/usa/news/silestone-unveils-expanded-eternal-collection-at-kbis-

2018/.

         32.    In May 2019, Cosentino’s International Patent Application No. WO 2019/101823

A1 published with a title of “Method and System for Producing Slabs, Tiles or Sheets of Artificial

Stone with a Wide Vein Effect.” Cosentino’s WO 2019/101823 A1 states that it was filed on

November 21, 2018, and claims priority to ES 201731349, a Spanish Patent Application filed on

November 22, 2017. Cosentino’s WO 2019/101823 A1 discusses Cambria’s patent rights on page

2 (including Cambria’s U.S. Patent No. 9,186,819 B1) and page 3 (referencing Cambria’s

International Patent Application No. WO 2016/123433 A1).

         33.   In July 2020, Cosentino announced that it was adding Et. Bella and Et. D’Or to

Silestone’s Eternal Collection. See https://www.cosentino.com/usa/news/cosentino-expands-

silestone-offerings-with-three-new-innovative-colors/. Cosentino again stated that “[t]he Eternal

                                                  8
          Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 9 of 13




series is the first in Silestone’s offering to have veining and highlights run completely through the

material, including the edges, resulting in an even more natural appearance.” See id.

                              CAMBRIA’S ASSERTED PATENT

       34.     The ’418 Patent, titled “Processed Slabs, and Systems and Methods Related

Thereto,” was duly and legally issued by the United States Patent and Trademark Office on

September 15, 2020, and names Jon Louis Grzeskowiak, II and Martin E. Davis as the inventors.

A true and correct copy of the ’418 Patent is attached hereto as Exhibit A.

       35.     Cambria owns all substantial rights, titles, and interests in and to the ’418 Patent,

including the exclusive right and standing to bring suit with respect to any past, present, and future

infringement. The assignment is recorded at the United States Patent and Trademark Office at

Reel/Frame 053413/0480. The ’418 Patent is valid, enforceable, and in full force and effect.

                                 DEFENDANTS’ ACTIVITIES




                      Et. D’Or                                       Et. Bella




                   Bianco Calacatta                               Calacatta Gold




                                                  9
           Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 10 of 13




                                           Classic Calacatta

         36.      Defendants make, use, import, distribute, supply, market, offer for sale, and/or sell

products that infringe at least one claim of the ’418 Patent (the “Accused Products”), including but

not limited to Defendants’ Silestone “Et. D’Or,” “Et. Bella,” “Bianco Calacatta,” “Calacatta

Gold,”      and      “Classic    Calacatta”     products     pictured    above.         See    https://

www.silestoneusa.com/colors/. The Accused Products, including those shown above, meet the

elements of one or more claims of the ’418 patent, as described in the following paragraphs.

         37.      On information and belief, Additional Accused Products that Defendants make,

use, import, distribute, supply, market, offer for sale, and/or sell are arranged similarly, or in

different arrangements that meet one or more claims of the ’418 Patent.

         38.      Defendants are providing or have previously provided the Accused Products from

a number of locations in the United States, including Central Texas facilities in Austin, Texas.

         39.      Cosentino offers for sale the Accused Products through at least the following

website:       https://www.silestoneusa.com/colors/.    Stone Systems offers for sale the Accused

Products at least through the following website: http://www.stone-systems.com/colors/.

         40.      Cosentino’s website advertises Defendants’ locations, including Defendants’

Centers in this District, as “combining the functions of warehouse, brand and product showroom,

and sales network.” See https://www.cosentino.com/usa/cosentino-center/.




                                                   10
         Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 11 of 13




        41.     As advertised on the website, https://www.silestoneusa.com/silestone-formats/, the

Accused Products are offered in two slab sizes: “Standard,” which is 55 inches wide by 120 inches

long, and “Jumbo,” which is 63 inches wide by 128 inches long.

        42.     The Accused Products embody and use the inventions claimed in the ’418 Patent.

        43.     Cambria has not authorized Cosentino to copy, reproduce, manufacture, duplicate,

disseminate, distribute, import, sell, offer for sale, or display any quartz surface products produced

with the technology claimed by the ’418 Patent.

        44.     Cosentino is and has been aware of the ’418 Patent since at least the filing of this

lawsuit, and has continued its unauthorized infringing activity despite this knowledge.

        45.     Cambria gave oral notice by September 15, 2020, followed by written notice by

September 16, 2020, to Cosentino of its unauthorized infringing activity pertaining to the ’418

Patent. Cambria attempted, albeit unsuccessfully, to actively engage in good faith negotiations.

Despite Cambria’s efforts, however, Cosentino continues to willfully violate Cambria’s

intellectual property rights by infringing the ’418 Patent.

                     COUNT I – INFRINGEMENT OF THE ’418 PATENT

        46.     Cambria incorporates by reference and realleges, as if fully set forth herein,

paragraphs 1–45 of this Complaint.

        47.     As set forth in the exemplary and non-limiting claim chart attached hereto as

Exhibit B, Defendants infringe and/or have infringed, literally or under the doctrine of equivalents,

at least claims 1 and 15 of the ’418 Patent by importing, making, using, offering to sell, and/or

selling the Accused Products without a license or permission from Cambria, including in this

judicial District.



                                                 11
         Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 12 of 13




       48.     Cambria has been damaged as a result of the infringing conduct by Defendants

alleged above. Thus, Defendants are at least liable to Cambria in an amount that compensates

Cambria for such infringement, which by law cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       49.     Defendants’ infringement of the ’418 Patent has caused, and will continue to cause,

Cambria to suffer substantial and irreparable harm unless Defendants are enjoined by this Court

pursuant to 35 U.S.C. § 283.

       50.     Since at least September 15, 2020, Defendants have been on notice of and have

actual knowledge of the ’418 Patent and their infringement thereof. Since obtaining knowledge

of their infringing activities, Defendants have failed to cease their infringing activities.

       51.     Defendants’ infringement of the ’418 Patent is, has been, and continues to be,

willful, intentional, deliberate, and/or in conscious disregard of Cambria’s rights. Defendants’

willful infringement entitles Cambria to increased damages under 35 U.S.C. § 284 and to

attorney’s fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

       WHEREFORE, Cambria respectfully requests that this Honorable Court enter judgment

for Cambria and against Defendants, granting Cambria the following relief:

       A.      A judgment that Defendants have infringed one or more claims of the ’418 Patent;

       B.      An award of damages pursuant to 35 U.S.C. § 284 adequate to compensate Cambria
               for Defendants’ infringement and in no event less than a reasonable royalty,
               together with both pre- and post-judgment interest and costs as fixed by the Court
               from the first date of infringement of the ’418 Patent;

       C.      A permanent injunction pursuant to 35 U.S.C. § 283 prohibiting further
               infringement of the ’418 Patent by Defendants;

       D.      A judgment that Defendants’ infringement has been willful and an award of
               increased damages as permitted under 35 U.S.C. § 284;
                                                  12
       Case 6:20-cv-00894-ADA Document 1 Filed 09/30/20 Page 13 of 13




     E.     A finding that this case is exceptional and an award of attorneys’ fees and costs to
            Cambria as provided by 35 U.S.C. § 285 or as otherwise permitted by law; and

     F.     Such other relief as this Court may deem proper and just.



Dated: September 30, 2020                   Respectfully Submitted,

                                            WINSTON & STRAWN LLP

                                            By: /s/ Natalie L. Arbaugh
                                            Natalie L. Arbaugh (State Bar No. 24033378)
                                            M. Brett Johnson (State Bar No. 00790975)
                                            Alex Wolens (pro hac vice to be filed)
                                            2121 N. Pearl Street, Suite 900
                                            Dallas, TX 75201
                                            T: (214) 453-6500
                                            F: (214) 453-6400
                                            NArbaugh@winston.com
                                            MBJohnson@winston.com
                                            AWolens@winston.com

                                            Katherine Vidal (pro hac vice to be filed)
                                            Eimeric Reig-Plessis (pro hac vice to be filed)
                                            275 Middlefield Road, Suite 205
                                            Menlo Park, CA 94025
                                            Telephone: (650) 858-6500
                                            KVidal@winston.com
                                            EReigPlessis@winston.com

                                            Danielle Williams (pro hac vice to be filed)
                                            300 S Tryon St #1600
                                            Charlotte, NC 28202
                                            Telephone: (704) 350-7700
                                            DWilliams@winston.com

                                            Jason Z. Pesick (pro hac vice to be filed)
                                            Joseph Becker (pro hac vice to be filed)
                                            35 W. Wacker Drive
                                            Chicago, IL 60601
                                            Telephone: (312) 558-5600
                                            JPesick@winston.com
                                            JEBecker@winston.com

                                            ATTORNEYS FOR PLAINTIFF,
                                            CAMBRIA COMPANY LLC




                                             13
